McCay, Judge.
1. Neither the Act of 1869, nor the Constitutional clause upon which it was founded, is retroactive in its terms. Both of them use language referring to the future, and it would be violating all the rules for construing statutes to give them a retroactive operation so as to affect rights vested before their passage: Dwarris on Statutes. We cannot, therefore, agree with the Court below in giving these laborers’ and mechanics’ ji. fas. a preference in the distribution of this fund, over the lien of the plaintiff’s mortgage, made and duly recorded before the laws granting these liens had any existence.
2. These liens are, however, as the Constitution and the Act of 1869 provides, liens upon all the property of the employer, from the date of the performance of the labor. It is true, the Act provides that they shall be enforced as steamboat liens are enforced, and the Code requires the proceedings under the steamboat lien law to set out and describe the property, etc. Revised Code, section 1969. But obviously, the Act of 1869 intends that the steamboat lien law shall be followed only so far as it is applicable to the case. Almost all the liens created of late years are declared enforceable as steamboat liens are enforced. Act of 1866, for lien of factors and landlords. See also, Code, 1971, 1972, 1974. But to hold parties to a rigid adherence to the letter of the steamboat law would make these provisions wholly nugatory, as it would be impossible to conform, in this sense. As these liens of mechanics and laborers are upon all the property of the employer, we hold it unnecessary to describe any property specifically in the proceedings.
3. As to the dignity of these liens, we understand the Statute of 1869 to put them on a footing wdth factors’ liens under the Act of 1866, and other liens of like character, as steamboat liens, mechanics’ liens, under the Code, and. thus, they are superior to judgments, mortgages and liens, for which *12no special provision is made for their speedy and summary enforcement. As to liens of equal dignity, they, by the Code, section 1982, take rank, the oldest first. As to the other liens, including mortgages, judgments, etc., they yield to the laborer and mechanic, even though of older date, unless they be older than the Act of 1869.
We do not care to discuss the policy of this law, though we think it founded in good sense and based on a wise public policy. It is intended to secure to a large class of poor people, dependent for subsistence upon the safe and speedy collection of their wages, a speedy mode of enforcing their just claims. It is intended also to give to these dependent people a preference to ordinary debts. And this, as we think, is also a wise public policy. These claims are generally small; they belong, for the most part to persons who look solely to their daily wages for immediate subsistence, and if they lose that they are in want, and in danger of becoming a public charge. It is only in cases of insolvency that this preference can practically interfere with other debts, and the laborer, very properly, in our judgment, is thought by the Legislature to have the highest claim upon the assets of an insolvent debtor.
Judgment reversed.